Citation Nr: 1211928	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  05-40 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the left elbow (claimed as bilateral elbow arthritis). 

2. Entitlement to service connection for degenerative joint disease of the right elbow (claimed as bilateral elbow arthritis). 

3. Entitlement to service connection for a status post total right knee replacement due to arthritis (claimed as right knee arthritis). 

4. Entitlement to service connection for a left foot strain (claimed as a bilateral foot condition). 

5. Entitlement to service connection for a right foot strain (claimed as a bilateral foot condition). 

6. Entitlement to service connection for a left hand strain (claimed as bilateral arthritis of the hands). 

7. Entitlement to service connection for a right hand strain (claimed as bilateral arthritis of the hands). 

8. Entitlement to service connection for degenerative joint disease of the lumbar spine with radiculopathy. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968 with service in Vietnam from June 1967 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal. 
In November 2007, the Veteran testified before a Decision Review Officer (DRO); a transcript of that hearing is of record. 

In November 2009, the Board remanded the claims for further development.  

In an April 2011 rating decision the Appeals Management Center (AMC) granted service connection for PTSD and assigned a 30 percent disability rating, effective August 4, 2003.  

In a brief to the Board dated in December 2011, the Veteran's representative raised the issue of entitlement to a TDIU, based on PTSD.  This matter has not been addressed by the RO.  The Veteran and his representative are advised that if they disagree with the initial rating for PTSD, they should submit a notice of disagreement to the RO.  The RO appears to be currently processing the Veteran's claim for compensation benefits for dependents.  The Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for bilateral foot, elbow, and hand disabilities as well as right knee and lumbar spine with radiculopathy disbilities, including as due to service-connected PTSD.  

In support of his claim on a secondary basis, the Veteran submitted internet research regarding PTSD and physical health that reported that studies have found that people with PTSD are more likely to experience a number of physical health problems, including for example:  arthritis and pain.  

Service connection is provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen with some restrictions.  71 Fed. Reg. 52,744 -52,747 (Sept. 7, 2006).  Since the Veteran's claim was pending prior to the effective date of the changes, the more liberal version of 38 C.F.R. § 3.310, as interpreted in Allen is for application.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008) (if a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation). 

While the record contains several VA medical opinions addressing whether the Veteran's bilateral foot, elbow, and hand disabilities as well as right knee and lumbar spine with radiculopathy disabilities are the result of his military service, opinions have not been obtained with respect to whether these conditions have been caused or aggravated by PTSD. 

VA is required to get an examination or medical opinion when the evidence indicates a disability may be related to service and the evidence is otherwise insufficient to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence submitted by the Veteran suggests a possible relationship between the claimed disabilities and PTSD, but is not clear; hence an opinion is needed.

In addition, the Veteran has not been provided complete VCAA notice with respect to his claims for entitlement to service connection on a secondary basis. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that tells him about the evidence needed to substantiate entitlement to service connection for bilateral foot, elbow, and hand disabilities as well as right knee and lumbar spine with radiculopathy disabilities on a secondary basis. 

2.  The claims folders, including the internet research submitted by the Veteran regarding PTSD and physical health, should be returned to the examiner who conducted the March 2010 VA examination.  If the previous examiner is not available, the claims folders and a copy of this remand should be provided to a physician with the necessary expertise to render a medical opinion in this case. 

The examination report or addendum should reflect that the claims folders were reviewed. 

After reviewing the claims folders and the internet research regarding PTSD and physical health, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral foot, elbow, and hand disabilities as well as right knee and lumbar spine with radiculopathy disabilities have been caused or aggravated by his service-connected PTSD. 

The reasons for any opinions should also be provided.  The examiner should specifically address the research provided by the Veteran and take into account his reports of symptoms and history.

3.  The agency of original jurisdiction should review the examination reports to ensure that they contain the opinions and rationales requested in this remand. 

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

